Per Curiam,
Nothing happened to the car on which the plaintiffs were riding. There was no injury to it, no collision nor breakage of anything. There was, therefore, no presumption of negligence: Herstine v. Lehigh Valley Railroad Co., 151 Pa. 244; Cline v. Pittsburg Railways Co., 226 Pa. 586. Whether the negligence set out in plaintiffs’ statement as the cause of the injuries sustained by Esther *268Levin was proven, or whether the same were due to a jolt of the car incident to the stopping of the train at the station, would, under the testimony of the injured plaintiff and her husband, have been a mere guess by the jury. She said that when the conductor announced the station and she tried to put her foot out, “one train struck the other train and I fell.” His testimony was that in one second one car pulled another. As the jury could not intelligently have found from the case as presented by the plaintiffs that the defendant was negligent, the judgment on the verdict directed in its favor is affirmed.